Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 2/2/2022; 2/24/2022; 4/1/2022 and 6/16/2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13-15, 18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LV (US Pub. 2016/0037957) (cited by Applicant).
Regarding claims 1 and 20-21, LV discloses a vacuum electric kettle, comprising: a body (via 3) formed in a cylindrical  shape having an open upper surface and an open lower surface  (Fig. 4), the body defining a space (via 2) defining a space in which fluid is contained; an upper body (Fig. 1 below) mounted on an upper end of the body and communicating with the open upper surface of the body; a lid (5) seated on the upper body to open and close the open upper surface of the body; a heating module (8/14) inserted and mounted through the open lower surface of the body to partition an inside of the body vertically and heat fluid inside the body; a base (1) on which the lower surface of the body is seated and which transfers power applied from outside to the heating module (8/14) when the body is seated, wherein the body comprises an outer body (4) forming an outer surface of the body, the outer surface forming an outer appearance of the electric kettle, and an inner body (2) forming an inner surface, and wherein the heating module (8/14) is mounted on the inner surface of the inner body (Fig. 1-5; Par. 20-22).
Regarding claim 2, LV discloses the inner body (2) and the outer body (3) are made of stainless steel (Par. 20).
Regarding claim 3, LV discloses the upper body (Fig. 1 below) is made of a same material as a material of the body (via 3) (Par. 20); and wherein the upper body (Fig. 1 below) is formed in a ring shape having a same outer diameter as an outer diameter of an outer surface of the outer body (3) and extending upward (Fig. 1 and 3-4).
Regarding claim 4, LV discloses the inner body (2) and the outer body (4) are spaced apart from each other to form a heat insulation space (4) (Par. 20, “a vacuum layer 4 is disposed between a liner 2 and an outer shell 3 of the kettle body”).
Regarding claim 5, LV discloses the upper ends and lower ends of the inner body (2) and the outer body (3) are connected to each other, and wherein openings that communicate with the heat insulation space (4) are formed in the inner body (2) and the outer body (3) (Fig. 1-4).
Regarding claims 13-14, LV discloses a mounting portion (via 9) configured to mount the heating module (8/14) is formed inside of the inner body (2), and wherein the mounting portion is formed to be higher than a lower end of the inner body (2) (Fig. 2-4).
Regarding claims 15 and 22, LV discloses an elastic packing (13) is provided between the mounting portion  and the heating module (8) (Fig. 3-4).
Regarding claim 18, LV discloses the base (1) and the outer body (3) are formed to have the same outer diameter (Fig. 1) and wherein a circumference surface of the base is made of a same stainless steel as the outer body (Par. 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by LV (US Pub. 2016/0037957) in view of Katsunuma (US Pub. 2021/0204746) (previously cited).
Regarding claims 6-7, LV discloses substantially all features of the claimed invention as set forth above including a handle (6) provided in the upper body (Fig. 1 below) except the handle having an operation portion configured to operate the heating module, wherein an electric wire that connects the operation portion to the heating module passes through the heat insulation space via the openings.  Katsunuma discloses the handle (23) having an operation portion configured to operate the heating module (31), wherein an electric wire (Par. 25, “cable”) that connects the operation portion to the heating module (31) passes through the heat insulation space via the openings (Fig. 2-3; 24-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in LV, the handle having an operation portion configured to operate the heating module, wherein an electric wire that connects the operation portion to the heating module passes through the heat insulation space via the openings, as taught by Katsunuma, for the purpose of routing the cable to the heater through a wiring pipe.
Regarding claim 17, Katsunuma discloses a rim (upper end of the mount 42) that protrudes upward to support the lower end of the outer body (21) is formed around the base (40), and wherein the bottom cover is accommodated in an inner space of the rim (Fig. 2).
Regarding claim 19, Katsunuma discloses a lid support (Fig. 2 shown a lid support that protrude from the upper case 21) that protrudes to support a lower surface of the lid (22) is formed on an inner surface of the upper body, and wherein an upper surface of the lid (22) is positioned at a position corresponding to an upper end of the upper body in a state in which the lid is seated on the lid support (Fig. 2).
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by LV (US Pub. 2016/0037957).
Regarding claim 8, LV discloses substantially all features of the claimed invention as set forth above including the upper body (Fig. 1 below) has a same outer diameter as an outer diameter of the outer body (3) (Fig. 1 and 3-4) except a lower end of the upper body has a same inner diameter as an inner diameter of the inner body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in LV, a lower end of the upper body has a same inner diameter as an inner diameter of the inner body, for the purpose of suitable to the user application for mating the upper body with the body of the kettle.
Regarding claim 16, LV discloses substantially all features of the claimed invention as set forth above including a lower end of the inner body (2) extends downward same as a lower end of the outer body (3), and wherein a bottom cover that forms a bottom surface of the body is connected to an extended lower end of the outer body (Fig. 1-25-6) except a lower end of the inner body extends further downward than a lower end of the outer body, and wherein a bottom cover that forms a bottom surface of the body is connected to an extended lower end of the inner body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in LV, a lower end of the inner body extends further downward than a lower end of the outer body, and wherein a bottom cover that forms a bottom surface of the body is connected to an extended lower end of the inner body, for the purpose of suitable to the user application for connecting the bottom base to the body.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by LV (US Pub. 2016/0037957) in view of Bodum (US Pub. 2014/0246428) (cited by Applicant).
Regarding claim 9, LV discloses substantially all features of the claimed invention as set forth above except an inner diameter of the upper body is larger than an inner diameter of the inner body.  Bodum discloses an inner diameter of the upper body (16) is larger than an inner diameter of the inner body (4) (Fig. 2 and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in LV, an inner diameter of the upper body is larger than an inner diameter of the inner body, as taught by Bodum, for the purpose of suitable to the user application for mating the upper body with the body of the kettle.
Regarding claim 10, Bodum discloses an outer diameter of the outer body (3) is equal to an outer diameter of the upper body (16) and the base (7) (Fig. 1-2 and 5).
Regarding claim 11, Bodum discloses an outer surface of the upper body (16), the outer surface of the body (3), and an outer surface of the base (7) are continuously disposed in a vertical direction on a same plane (Fig. 1-2).
Regarding claim 12, Bodum discloses a space between the heating module (5) and the upper body (16) is formed to have a same inner diameter from an upper end to a lower end (Fig. 1-2 and 4-5).


    PNG
    media_image1.png
    473
    551
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/30/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761